DETAILED ACTION
This is a non-final Office Action (“Action”) in reply to the response filed 8/11/2022 (“Aug. Resp.”). In the Aug. Resp. claims 1-12, 14, 15, and 17-22 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent No. 5,666,655, to Ishikawa et al. (“Ishikawa”), which was previously cited and applied.
U.S. Patent Application Publication No. 2015/0351135, to Schmidt et al. (“Schmidt”), which was previously cited and applied.
U.S. Patent Application Publication No. 2018/0084497, to Jung et al. (“Jung”), which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 112(b) – Claims 1-12, 14, 15, and 17-22 are indefinite.
35 U.S.C. § 103 – Claims 1, 2, 5, 15, 17, and 18 are obvious over Ishikawa in view of Schmidt.
35 U.S.C. § 103 – Claims 3-12, 14, and 19-22 are obvious over Ishikawa in view of Schmidt, and in further view of Jung.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Prior to discussing and responding to Applicant’s arguments, the following is noted with respect to the claim language.
The claims do not require prioritization of all logical channels, nor do the claims even require the updated priority level of any logical channel to be reduced. Taking claim 1 as a representative claim, all that is required is to “update a priority parameter of at least one control logical channel of a first radio terminal to be reduced from an initial value of the priority parameter of the at least one control logical channel.” (Emphasis added.) In other words, only “a priority parameter” needs to be reduced to meet the claim language. Ishikawa teaches an equation of an updated priority level, Pj(new) = Pj(old)*λ + A, with priority parameters Pj(old), λ, and A, where λ is between 0 and 1. Ishikawa, Col. 8, lines 45-52, Col. 9, lines 29-30. Thus, the quantity Pj(old) is a priority parameter that is reduced by λ since it is less than 1, and thus, Ishikawa teaches the claimed limitation as written, even though the overall priority Pj(new) may be reduced or increased.

Turning to Applicant’s arguments with respect to Ishikawa and Schmidt, they have been fully considered but are not persuasive. Applicant makes the following arguments: (1) “the radio channels in Ishikawa are physical radio resource segments or physical radio channels, not logical channels,” and “[t]he priority between SRBs and logical channels in 3GPP [(such as those in Schmidt)] is a different concept from the priority between physical radio resource segments or physical radio channels in Ishikawa,” (Aug. Resp. at 12) (emphasis omitted); and (2) the priorities of the logical channels in Schmidt are “fixed” and thus cannot be updated, as required by the claim language, (Aug. Resp. at 13-14).
For at least the following reasons, these arguments are not persuasive.
Regarding Applicant’s first argument, the foundation of this argument is that one of ordinary skill in the art would find a meaningful distinction between “logical” and “physical” channels such that any procedure/process applied to “physical” channels cannot be applied to “logical” channels, especially in a 3GPP system. This is not persuasive not only because it is not agreed that Ishikawa is only with respect to “physical” channels, but also because the knowledge in the prior art before the effective filing date of the claimed invention does not support this argument.
Applicant points to column 13, lines 27-33 of Ishikawa to show that the channels described are only “physical”. This part of Ishikawa states, “[a]s for the radio channels to be used in this first embodiment, it is possible to consider the use of the radio frequencies in the FDMA [(Frequency Division Multiple Access)] system, the use of the time slots in the TDMA (Time Division Multiple Access) system, and the repeated use of the spread codes or the frequency hopping patterns in the CDMA (Code Division Multiple Access) system, and the radio channel allocation scheme of this first embodiment is equally applicable to any of these cases.” (Emphasis added.) It is not agreed that frequencies, time slots, frequency hopping patterns, and codes are only with respect to “physical” channels. Compare U.S. Patent Application Publication Nos. 2012/0195286 ¶ 88, 2010/0220683 ¶ 285, and 2008/0025266 ¶ 38, which describe these elements as being logical. More importantly, however, Ishikawa does not teach that the prioritization method is only with respect to “physical” channels. First, Ishikawa does not ever describe the channels as “physical”—the term is never used. And while Ishikawa lists frequency, time, frequency hopping patterns, and codes as channels, Ishikawa clearly also states that “it is possible to consider” these types of channels. The possibility of using these channels means the list is not exclusive. As a result, and as previously noted in the arguments presented in the Final Office Action mailed 5/11/2022, there is nothing in Ishikawa to support the notion that the described prioritization process could not be applied to all types of channels, including “logical” and “physical”, or is limited to only “physical” channels.
Additionally, and as noted in the Final Office Action arguments, Applicant has provided no evidence for the argued assertions. In particular, Applicant states on page 13 of the Aug. Resp.:
Therefore, even if advances in the 3GPP technologies, such as LTE, require the use of logical channels to effectively utilize the wireless resources, it would not have been obvious to those skilled in the art to define the Ishikawa channels, i.e., physical radio resource segments or physical radio channels, more specifically as “logical channels” in accordance with the 3GPP standard.

But this is merely conclusory with no supportive evidence presented. See Aug. Resp. at 13-14. Since Applicant argument cannot take the place of evidence (see MPEP §§ 716.01(C), 2145.I (citing In re Schulze, 346 F.2d 600, 602 (CCPA 1965); In re Geisler, 116 F.3d 1465, (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”))), this statement is not persuasive. Additionally, the prior art known to one of ordinary skill in the art prior to the effective filing date of the claimed invention shows that this argued assertion is not true.
The labels “physical” and “logical” are a nomenclature used to defined various levels (i.e., the layers) of abstraction of wireless resources. See U.S. Patent Application Publication Nos. 2005/0289618 ¶ 112, and 2012/0172083 ¶ 27. Moreover, the prior art supports the notion that processes/procedures applied to one layer may be applied to another and achieve similar and predictable results. See U.S. Patent Application Publication No. 2005/0289618 ¶ 112, “Hence, the bandwidth allocation mechanism described herein can be applied to the logical channel … versus (or even in conjunction with) application to the physical channels.” 
The prior art also explains that there may be many different types of mappings/relationships between “physical” and “logical” channels, which can include many logical/physical channels to one physical/logical channel, but also that there are one-to-one mappings. See U.S. Patent Application Publication No. 2006/0148483 ¶ 4, and U.S. Patent Nos. 6,614,775 Col. 3, ll. 18-21, and 6,813,307 Claim 6. And even more explicitly, the prior art teaches that there may be a one-to-one mapping in a 3GPP system. See U.S. Patent Application Publication No. 2013/0203450 Fig. 31, ¶¶ 77, 78, 359. As a result, and because a one-to-one mapping between “logical” and “physical” channels in a 3GPP system was known in the prior art, a person of ordinary skill in the art would have used these teachings to easily reach the idea that any prioritization or change in priority of a “physical” channel would then necessarily flow and be applicable to the “logical” channel since they are mapped one-to-one. Thus, it was well-known to one of ordinary skill in the art prior to the effective filing date of the claimed invention that processes/procedures applied to “physical” channels could also be applied to “logical” channels.
For at least these reasons, Applicant’s argument that processes/procedures applied to “logical” channels would not be applicable to “physical” channels is not persuasive.
Regarding the second argument, Applicant is arguing outside the way in which the rejection was structured. In particular, Applicant appears to argue that Schmidt must also teach that the described logical channels must also be capable of being updated or changed. See Aug. Resp. at 14, “Schmidt never suggests that the assigned priorities be updated (dynamically) in response to a given event.” This argument is not persuasive, however, because Ishikawa was used to teach the changing/updating of priority values, not Schmidt. All that Schmidt was used to teach was that channels may be logical control channels, as claimed, and that they may be more specifically, DCCH, SRB1, or SRB2 channels in accordance with 3GPP standards. There is no requirement that Schmidt also somehow teach updating/changing priority levels of these channels. And since Applicant has not provided any evidence or argument to show how modifying Ishikawa with the teachings of Schmidt is unreasonable (note: arguing that Schmidt cannot be modified is irrelevant to the actual rejection because Schmidt is not being modified, and thus these arguments are not persuasive), thus, these arguments are not persuasive.
For at least the reasons above, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, 15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
In the present case, independent claims 1, 17, and 18 contain the trademark/trade name “3rd Generation Partnership Project (3GPP)”. More particularly, claims 1, 17, and 18 recite that “each of the at least one control logical channel is a Dedicated Control Channel (DCCH), Signaling Radio Bearer 1 (SRB 1), or SRB2 in accordance with 3rd Generation Partnership Project (3GPP).” Based on the claim language, the trademark/trade name is used to identify/describe “at least one control logical channel [that] is a Dedicated Control Channel (DCCH), Signaling Radio Bearer 1 (SRB 1), or SRB2” and not the source of the standards or the channels/bearers, namely a particular 3GPP standard or part of a 3GPP standard relevant to DCCH, SRB1, and SRB2, especially with respect to prioritization. Accordingly, the identification/description is indefinite.
Additionally, the limitation “3rd Generation Partnership Project (3GPP) standards” covers all 3GPP standards as embodied in thousands of pages and which is continually updated. For this reason, the limitation is also unclear because one of ordinary skill would not know which part of the 3GPP standards are within the scope of the claim. For example, it is not clear if the claim is limited to only those portions of the 3GPP standards related to DCCH, SRB1, or SRB2 prioritization, or all aspects of DCCH, SRB1, or SRB2 functionality. Moreover, it is not clear if 3GPP standards that straddle the effective filing date of the claimed invention should be read into the claim or not. In other words, standards evolve over time and to even say that the prioritization of DCCH, SRB1, or SRB2 channels are in accordance with LTE-Advanced, for example, renders the claim indefinite because it is not clear which LTE-Advanced standards cover the claimed invention.
Lastly, should Applicant’s argument that the priority levels of DCCH, SRB1, and SRB2 are “fixed,” as noted above, be taken as true, the claim would be indefinite. Applicant argues that “one skilled in the art can understand this fact to mean that the priority levels of the SRBs is ‘fixed’ in the 3GPP standard.” Aug. Resp. at 14. However, the claims specifically recite that the priority levels of the SRBs are updated, which means they are not “fixed”. Thus, if Applicant’s argument is true, then independent claims 1, 17, and 18 are, at a minimum, indefinite because the SRBs cannot have updated priority levels and still be “in accordance with 3rd Generation Partnership Project (3GPP) standards,” as claimed, since the priority levels of at least SRBs are “fixed.” Thus, if Applicant’s argument is true, then the claims are indefinite.
For at least these reasons, the scope of claims 1, 17, and 18 cannot be determined and the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since claims 2-12, 14, 15, and 19-22 depend from respective claims 1 or 18, they too are indefinite for the same reasons discussed above.
To remedy this issue, it is recommended that any mention of 3GPP standards be removed from the claims to only recite the types of channels or more explicitly recite the features of the listed channels that make them conform to the standard. Please note, any amendments must still have proper written description support under 35 U.S.C. § 112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. Pat. No. 5,666,655, to Ishikawa et al. (“Ishikawa”), in view of newly cited and applied U.S. Pat. Appl. Publ’n No. 2015/0351135, to Schmidt et al. (“Schmidt”), both of which are in the same field of channel configuration as the claimed invention.

Regarding claim 1, Ishikawa teaches:
A radio access network node comprising: a memory; and at least one processor coupled to the memory (Ishikawa, Fig. 1, shows at least base stations 11 as functionally shown in Fig. 2, each having a memory 17 coupled to several controllers 14, 15, 16, Col. 7, line 34-Col. 8, line 4) and 
configured to update a priority parameter of at least one … channel of a first radio terminal to be reduced from an initial value of the priority parameter of the at least one … channel, in response to a predetermined event, the at least one … channel being used for transmission of a … message between the radio access network node and the first radio terminal (Ishikawa, Fig. 3, at least steps S6, S9 update the priority values of channels from initial values in response to an event, such as the usability of the channel, see Col. 8, line 5-Col. 9, line 4, where an updated priority level Pj(new) = Pj(old)*λ + A is determined and λ is between 0 and 1, and the quantity Pj(old) is “a priority parameter” that is reduced by λ, see Col. 8, lines 45-52, Col. 9, lines 29-30), wherein 
the priority parameter affects priority handling among a plurality of … channels of the first radio terminal performed in at least one of the radio access network node and the first radio terminal, to determine which logical channel is prioritized in allocation of radio resources to the plurality of logical channels, the plurality of … channels include the at least one … channel of the first radio terminal used for transmission of user data of the first radio terminal (Ishikawa, Col. 4, lines 9-20, Col. 7, line 63-Col. 9, lines 10, 21-30, the priority adjustment affects the way in which the channels are used by the terminal and network node for data communication).

Ishikawa at column 13, lines 27-33 states, with emphasis, “the radio channels to be used in this first embodiment, it is possible to consider the use of the radio frequencies in the FDMA system, the use of the time slots in the TDMA (Time Division Multiple Access) system, and the repeated use of the spread codes or the frequency hopping patterns in the CDMA (Code Division Multiple Access) system, and the radio channel allocation scheme of this first embodiment is equally applicable to any of these cases.” Based on this section when read in light of the entirety of Ishikawa, there is no required definition of “channels”. It is possible for frequencies, time slots, frequency hopping patterns, and codes to be physical and logical channels, which is supported by the following prior art reference documents: U.S. Patent Application Publication Nos. 2012/0195286 ¶ 88, 2010/0220683 ¶ 285, and 2008/0025266 ¶ 38. However, giving Applicant’s argument the benefit of the doubt and assuming Ishikawa is with respect to “physical” channels, then Ishikawa would not expressly describe the channels as “logical” or that the channels are “control” channels. And as such, Ishikawa also does not teach that “each of the at least one … channel is a Dedicated Control Channel (DCCH), Signaling Radio Bearer 1 (SRB 1), or SRB2 in accordance with 3rd Generation Partnership Project (3GPP) standards,” as further recited in the claim.
Schmidt remedies this and teaches that channels in a wireless 3GPP system may be “logical control” and “data” channels with configurable priorities. Schmidt, ¶¶ 97-101. Schmidt also teaches that the channels can be “DCCH” and conform to “SRB1” or “SRB2” standards as set forth in 3GPP. Schmidt, ¶¶ 19-20, 97-101. Moreover, any mappings between “physical” and “logical” channels in a 3GPP system can range from one-to-one, many-to-one, many-to-many, and/or one-to-many. See as reference documents only, U.S. Patent Application Publication Nos. 2006/0148483 ¶ 4, 2013/0203450 Fig. 31, ¶¶ 77, 78, 359, and U.S. Patent Nos. 6,614,775 Col. 3, ll. 18-21, and 6,813,307 Claim 6. As a result, and because a one-to-one mapping between “logical” and “physical” channels in a 3GPP system was known in the prior art, any prioritization or change in priority of a “physical” channel would then necessarily flow to the mapped “logical” channel.
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have general knowledge in the art of the relationships between “physical” and “logical” channels, and that processes/procedures to one type of channel can be applied to the other with predictable results, namely, achieving prioritization of a channel. Because Ishikawa teaches prioritization of channels (even “physical” channels), one of ordinary skill in the art would have found it obvious to apply those same techniques to “logical” channels, such as those in Schmidt, and achieve the same predictable results of channel prioritization. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more specifically define the channels of Ishikawa as “logical channels” conforming to various 3GPP standards, as in Schmidt, because advancements in the 3GPP technologies, such as LTE, require the use of the logical channels to effectively utilize the wireless resources. See Schmidt, ¶¶ 95-101.

Regarding claim 2, which depends from claim 1, Ishikawa further teaches “the priority parameter is taken into account in at least one of resource scheduling in the radio access network node, multiplexing of a plurality of downlink logical channels of the first radio terminal in the radio access network node, and multiplexing of a plurality of uplink logical channels of the first radio terminal in the first radio terminal.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the entire priority evaluation takes into account resource scheduling.

Regarding claim 5, which depends from claims 1 and 2, Ishikawa further teaches “the at least one processor is configured to transmit a signalling message indicating the reduced priority parameter to the first radio terminal.” Ishikawa, Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added).

Regarding claim 15, which depends from claim 1, Ishikawa further teaches “the priority parameter includes at least one of a priority and a prioritized bit rate (PBR).” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, at least steps S6, S9 update the priority values of channels.

Regarding claim 17, there is a method with steps virtually identical in scope to the functions performed by the node of claim 1. As a result, claim 17 is rejected as obvious under section 103 over Ishikawa in view of Schmidt for the same reasons as presented above in the rejection of claim 1.

Regarding claim 18, Ishikawa teaches:
A radio terminal (Ishikawa, Fig. 1, mobile station 12, Col. 7, lines 34-39) … configured to: 
receive from a radio access network node a signalling message indicating that a priority parameter of at least one … channel used for transmission of a … message between the radio terminal and the radio access network node is updated to be reduced from an initial value of the priority parameter of the at least one … channel (Ishikawa, Fig. 3, at least steps S6, S9 update the priority values of channels from initial values in response to an event, such as the usability of the channel, see Col. 8, line 5-Col. 9, line 4, and these values must be signaled to the mobile station for allocation and subsequent communication, see Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added)); and 
apply the reduced priority parameter to priority handling among a plurality of … channels of the radio terminal performed in the radio terminal to determine which logical channel is prioritized in allocation of radio resources to the plurality of logical channels, wherein the plurality of … channels include [channels] of the radio terminal used for transmission of user data of the radio terminal … (Ishikawa, Fig. 3, step S7, where the channel allocation made between the base station and mobile station means that both must apply the priority parameter for proper communication, see Col. 5, lines 25-28; Col. 9, lines 54-56; see also Col. 4, lines 9-20, Col. 7, line 63-Col. 9, line 10, the priority adjustment affects the way in which the channels are used by the terminal and network node for data communication, and an updated priority level Pj(new) = Pj(old)*λ + A is determined and λ is between 0 and 1, and the quantity Pj(old) is “a priority parameter” that is reduced by λ, see Col. 8, lines 45-52, Col. 9, lines 29-30).

Ishikawa at column 13, lines 27-33 states, with emphasis, “the radio channels to be used in this first embodiment, it is possible to consider the use of the radio frequencies in the FDMA system, the use of the time slots in the TDMA (Time Division Multiple Access) system, and the repeated use of the spread codes or the frequency hopping patterns in the CDMA (Code Division Multiple Access) system, and the radio channel allocation scheme of this first embodiment is equally applicable to any of these cases.” Based on this section when read in light of the entirety of Ishikawa, there is no required definition of “channels”. It is possible for frequencies, time slots, frequency hopping patterns, and codes to be physical and logical channels, which is supported by the following prior art reference documents: U.S. Patent Application Publication Nos. 2012/0195286 ¶ 88, 2010/0220683 ¶ 285, and 2008/0025266 ¶ 38. However, giving Applicant’s argument the benefit of the doubt and assuming Ishikawa is with respect to “physical” channels, then Ishikawa would not expressly describe the channels as “logical” or that the channels are “control” channels. And as such, Ishikawa also does not teach that “each of the at least one … channel is a Dedicated Control Channel (DCCH), Signaling Radio Bearer 1 (SRB 1), or SRB2 in accordance with 3rd Generation Partnership Project (3GPP) standards,” as further recited in the claim. Ishikawa is also silent that the radio terminal (i.e. mobile station) comprises “a memory; and at least one processor coupled to the memory,” which are configured to perform the claimed functions.
Schmidt remedies some of these deficiencies and teaches that a radio terminal (i.e. mobile station) comprises “a memory; and at least one processor coupled to the memory,” which are configured to perform the claimed functions. Schmidt, Fig. 15, device 1500 can be a terminal with memory 1100/1400, processor component 1540 configured to carry out various functions, see ¶¶ 147-158. It would have been obvious to one of ordinary skill in the art to have the UE of Ishikawa have a memory and processor, as in Schmidt, not only because all UEs have a memory and processor, but also to implement the various programmed functions.
Schmidt also remedies the remaining deficiencies and teaches that channels in a wireless 3GPP system may be “logical control” and “data” channels with configurable priorities. Schmidt, ¶¶ 97-101. Schmidt also teaches that the channels can be “DCCH” and conform to “SRB1” or “SRB2” standards as set forth in 3GPP. Schmidt, ¶¶ 19-20, 97-101. Moreover, any mappings between “physical” and “logical” channels in a 3GPP system can range from one-to-one, many-to-one, many-to-many, and/or one-to-many. See as reference documents only, U.S. Patent Application Publication Nos. 2006/0148483 ¶ 4, 2013/0203450 Fig. 31, ¶¶ 77, 78, 359, and U.S. Patent Nos. 6,614,775 Col. 3, ll. 18-21, and 6,813,307 Claim 6. As a result, and because a one-to-one mapping between “logical” and “physical” channels in a 3GPP system was known in the prior art, any prioritization or change in priority of a “physical” channel would then necessarily flow to the mapped “logical” channel.
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have general knowledge in the art of the relationships between “physical” and “logical” channels, and that processes/procedures to one type of channel can be applied to the other with predictable results, namely, achieving prioritization of a channel. Because Ishikawa teaches prioritization of channels (even “physical” channels), one of ordinary skill in the art would have found it obvious to apply those same techniques to “logical” channels, such as those in Schmidt, and achieve the same predictable results of channel prioritization. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to more specifically define the channels of Ishikawa as “logical channels” conforming to various 3GPP standards, as in Schmidt, because advancements in the 3GPP technologies, such as LTE, require the use of the logical channels to effectively utilize the wireless resources. See Schmidt, ¶¶ 95-101.

Claims 3-12, 14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Schmidt, as applied to respective claims 1 and 18 above, and further in view of previously applied U.S. Pat. App. Publ’n No. 2018/0084497, to Jung et al. (“Jung”), all of which are in the same field of channel configuration as the claimed invention.

Regarding claim 3, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the priority parameter is used in a Logical Channel Prioritization (LCP) procedure in the first radio terminal.” Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 4, which depends from claim 1, Ishikawa further teaches “the at least one processor is configured to change the priority parameter of the at least one … channel so that the priority parameter of the at least one … channel becomes equal to or lower than a priority parameter of the at least one [other] channel.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the priorities are changed with respect to other channels. Neither Ishikawa nor Schmidt, however, teaches that the priority of a control logical channel is changed with respect to a data logical channel. Jung remedies this and teach that the logical control channels may be changed with respect to a data logical channel. Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the logical channels of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 5, which depends from claims 3 and 4, Ishikawa further teaches “the at least one processor is configured to transmit a signalling message indicating the reduced priority parameter to the first radio terminal.” Ishikawa, Fig. 3, step S7 in which the channel allocation is made, and where the mobile station must have the priority parameters signaled to it for communication with the base station, see e.g., Col. 5, lines 25-28, “According to another aspect of the present invention there is provided a mobile communication system, comprising: mobile stations; and base stations for communicating with the mobile stations by allocating radio channels” (emphasis added); Col. 9, lines 54-56, “a method in which the target mobile station is also notified to tentatively set the selected radio channel,” (emphasis added).

Regarding claim 6, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes reception of a signalling message from another network node.” Jung, Figs. 14-16, any of the signals from any of the nodes regarding setting up the proxy bearer, see also ¶¶ [0342-0354]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive signaling from another network node, such as to set up the proxy and logical channel prioritization of Jung, and combine that with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 7, which depends from claim 6, Jung further teaches “the other network node is a control node in a core network or is a mobile edge computing (MEC) server.” Jung, Fig. 15, the MME is a control node and sends signaling messages, see also ¶¶ [0319-0325], [0342-0354]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive signaling from another network node, such as to set up the proxy and logical channel prioritization of Jung, and combine that with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 8, which depends from claim 6, Ishikawa further teaches “the radio access network node is a base station.” Ishikawa, Fig. 1, base station 11 performs the method of Fig. 3, for example, see Col. 6, lines 25-26 and Col. 7, lines 34-39.

Regarding claim 9, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, ¶¶ [0236], [0352-0353], the very nature of setting up a proxy bearer is to enhance data transmission of another terminal over a data channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance a user data experience, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 10, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, ¶¶ [0352-0356], where if the proxy is set up so that user data is prioritized over control data, then the control channel has necessarily been allocated less resources. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust resource allocation, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 11, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes a determination by the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0353], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance a user data experience, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 12, which depends from claim 1, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the predetermined event includes a determination by the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0356], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy is to reduce resource allocation of other channels, and can include the control channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust resource allocation, such as by applying the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 14, which depends from claim 1 neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 19, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a specific Non- Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and is applies at the UE when the UE receives the channel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 20, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “the at least one processor is configured to apply the reduced priority parameter to a Logical Channel Prioritization (LCP) procedure in the radio terminal.” Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 21, which depends from claim 18, “the signaling message indicates that the priority parameter of the at least one … channel is changed so that the priority parameter of the at least one … channel becomes equal to or lower than a priority parameter of the at least one [other] channel.” Ishikawa, Fig. 3, Col. 8, line 5-Col. 9, line 4, the priorities are changed with respect to other channels. Neither Ishikawa nor Schmidt, however, teaches that the priority of a control logical channel is changed with respect to a data logical channel. Jung remedies this and teach that the logical control channels may be changed with respect to a data logical channel. Jung, ¶¶ [0350-0352]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the logical channels of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Regarding claim 22, which depends from claim 18, neither Ishikawa nor Schmidt teach the additionally recited limitation. Jung remedies this and teaches “each of the at least one control logical channel is a specific control logical channel used only for transmission of a specific Radio Resource Control (RRC) message or a specific Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel is used to transmit an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and since the control channels are separate from the data channels, those signaling radio bearers are used only for control messages at a particular time, such as RRC messaging, see also ¶¶ [0058], [0060]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the logical channel prioritization of Jung with the combination and system of Ishikawa and Schmidt to offer additional flexibility in channel allocation and separation than would be possible for physical channels, and thus, take advantage of the flexibility of logical channel prioritization. See June, ¶¶ 277, 351, 352.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, which was discussed above in the Response to Arguments section. U.S. Patent Application Publication Nos. 2013/0203450, 2012/0195286, 2012/0172083, 2010/0220683, 2008/0025266, 2006/0148483, and 2005/0289618, as well as U.S. Patent Nos. 6,614,775 and 6,813,307.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413